Harvey, J.
(dissenting): I think it inaccurate to interpret the will.of Louis J. Ellertson so as to reach a result which the testator by his will specifically provided against.
Passing the 'provisions of the will pertaining to situations which did not arise (the need of Johanne Smith or her husband of more than $50 per month and the possibility that her husband might survive her), the will with respect to this point reads: “At the death of . . . Johanne Smith ... all of the balance of said trust fund then remaining . . . shall be divided equally . . . between my said brothers,” naming four of them. This provision makes it clear that no part of the trust fund was to pass to the heirs at law of Johanne Smith, or to the executor of her will, or to beneficiaries named therein.
Hence, I think the executor of the will of Hannah Smith (who *503is the same person as Johanne Smith named in the will of Louis J. Ellertson) has no claim to the fund he seeks by the cross petition filed in this cause. Indeed, the will of Hannah Smith gives her executor no such authority. Her will, after providing for the payment of debts and making a gift to a cemetery, disposes of her property in two paragraphs, the pertinent provisions of which read: “I give, devise and bequeath the balance of any cash and personal property of which I may die seized and possessed” (our italics) to named beneficiaries. “It is definitely understood that they are to receive only cash, securities or personal property.”
“I give, devise and bequeath my real estate in Everest, Kansas, to” named beneficiaries. There is no gift to anyone of land in Logan county. I think Conrad Ross, as executor of this will, had no authority to maintain the cross petition filed by him in this cause. Neither do I know what he would do with the money he seeks to recover in this case — certainly Hannah Smith’s will did not tell him what to do with it.
But I pass that point and return to the consideration of the will of Louis J. Ellertson. By the will, after providing fot the payment of certain charges and bequests,' the testator divided “the balance of my estate” into five equal parts and created a trust in the following language: “and one of said parts I give, devise and bequeath to V. Jaggar ... in trust for my sister, Johanne Smith, . . . on the terms and conditions hereinafter stated.” Later in the will it is disclosed that the “balance of my estate” consisted of personal and real property, and from the record we are advised that it included the two half sections of land in Logan county, a share of which the executor of the will of Hannah Smith seeks to recover. So the trust fund was an undivided one-fifth of real and personal property. Eliminating conditions which ‘did not arise, the beneficiary of the trust was Johanne Smith, and was personal to her. None of it was to go to her heirs at law, or to an executor, or to beneficiaries of her will.
•The trustee was V. Jaggar. By the terms of the will it was his duty, “out of the property left in his care and trust, and out of the income and profits therefrom, pay . . . Johanne Smith, . . . fifty dollars ($50.00) per month during” her natural life. The will further provided “that all moneys, securities and personal property be divided, apportioned and paid out as soon after my death as possible.” Carrying out this provision, V. Jaggar, trustee, *504would receive the one-fifth share of the balance of the personal property soon after the death of the testator. The will further provided “that my real estate shall be held and managed by my brother, Maselius Mydland, for the benefit of my estate and until such time as in his uncontrolled discretion it can be sold to the best advantage; and upon the sale thereof, the proceeds therefrom shall then be divided and distributed as in the case of my personal property.” Under this provision of the will V. Jaggar, as trustee, did not have the care of the real property which was a part of the trust fund. The only property which he had out of which to make payments of $50 per month to Johanne Smith was the share of the personal property turned over to him and in rents from the share of the real estate. He was not entitled to have in his care the corpus of the real estate for payments to Johanne Smith until that real estate was sold and the proceeds divided.
From the record it seems to me that what happened here is clear. V. Jaggar, as trustee, paid the $50 per month to Johanne Smith as long as he had trust funds in his hands available for such payments. Those funds were exhausted in 1931 and no payments were made to her for ten years. It was not through anybody’s fault. Likely the testator thought that tire share of his personal property placed in the care of the trustee would be ample to make these payments until his brother, Maselius Mydland, thought it to the best advantage to sell the real estate, and that the personal property and the proceeds of the real estate would be ample to make the payments of $50 per month to Johanne Smith as long as she lived. Perhaps he did not anticipate that his personal property would be reduced by litigation which became necessary, nor that his brother Maselius would not find it to be to the best advantage to sell the real property for a period of sixteen years. Yet Johanne Smith in her lifetime made no complaint of either of those situations. No real complaint is made now with respect to them. The result is that a part of the trust fund remained over in the form of land at the time of the death of Johanne Smith, and by the specific terms of the will “the balance of said trust fund then remaining shall revert to and become a part of my estate and shall be divided equally, share and share alike, between my said brothers, Martin Mydland, To-bias Larson, Carl Mydland and Maselius Mydland.” In my judgment any interpretation of the will which does not give effect to these provisions is inaccurate.